Case 1:18-cv-23677-MGC Document 73 Entered on FLSD Docket 03/01/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                       CASE NO. 18-23677-CIV-COOKE/GOODMAN

  MARK SOBOCIENSKI

    Plaintiff

    vs.

  STUDENT ASSISTANCE CORPORATION,
  NAVIENT SOLUTIONS, LLC, f/k/a NAVIENT
  SOLUTIONS, INC;
  and NAVIENT CORPORATION.

    Defendant.
                                     /

                                    MOTION FOR DISMISSAL

          COMES NOW, Mark Sobocienski, Plaintiff (“Sobocienski”), by and through the

  undersigned to request for this court to order dismissal of this action with prejudice under

  Federal R. Civ. Proc. 41(a)(2).

          The parties have mutually agreed to a dismissal of the action with prejudice by virtue

  of an executed settlement agreement between the parties. However, the parties cannot agree

  on the exact language of a stipulation of dismissal under Rule 41(a)(1)(ii) prior to the 30-day

  deadline set by this court in its February 1, 2019 Order.

          Therefore, Plaintiff requests that this court require compliance with the settlement

  agreement so that it retains jurisdiction to enforce the terms of the settlement agreement and

  dismiss this action with prejudice.

                                              Submitted by counsel for Plaintiff below,
Case 1:18-cv-23677-MGC Document 73 Entered on FLSD Docket 03/01/2019 Page 2 of 3
  Motion for Dismissal
  Case No.: 1:18-cv-23677-MGC
  Page 2 of 3




                                            By_____________________________________
                                               MICHAEL VAN CLEVE,
                                               ESQ.
                                               FLORIDA BAR NO.: 89413

                                            Email: michael@michaelvanclevelaw.com
                                            Michael Van Cleve, Law
                                            99 NW 183rd Street, Room 242B
                                            North Miami Beach, FL 33169
                                            Telephone: (334) 233-8842
                                            Attorney for Mark Sobocienski, Plaintiff

                                CERTIFICATE OF SERVICE

          I, the undersigned, hereby certify that a true and correct copy of the foregoing was
  served by email through the CM/ECF system on all counsel or parties of record on the Service
  List below on March 1, 2019.




                                            By_____________________________________
                                               MICHAEL VAN CLEVE,
                                               ESQ.
                                               FLORIDA BAR NO.: 89413
Case 1:18-cv-23677-MGC Document 73 Entered on FLSD Docket 03/01/2019 Page 3 of 3
  Motion for Dismissal
  Case No.: 1:18-cv-23677-MGC
  Page 3 of 3

                                     SERVICE LIST

  ATTORNEYS FOR DEFENDANTS SAC, NSL, AND NAVIENT CORP.
  Hinshaw & Culbertson LLP
  Dennis N. Lueck, Jr.
  800 Third Avenue
  13th Floor
  New York, NY, 10022
  Tel: (212) 471-6216
  Fax: (212) 935-1166
  Email: DLueck@hinshawlaw.com
  Secondary: JCarmichael@hinshawlaw.com

  Hinshaw & Culbertson LLP
  Barbara Fernandez
  Florida Bar No. 0493767
  2525 Ponce de Leon Blvd.
  4th Floor
  Coral Gables, FL 33134
  Tel: (305) 358-7747/(305) 428-5031
  Fax: (305) 577-1063
  Email: bfernandez@hinshawlaw.com
  Secondary: dconnolly@hinshawlaw.com

  Hinshaw & Culbertson LLP
  Neda Ghomeshi
  Florida Bar No. 123554
  2525 Ponce de Leon Blvd.
  4th Floor
  Coral Gables, FL 33134
  Telephone: (305) 358-7747/(305) 428-5026
  Facsimile: (305) 577-1063
  Email: nghomeshi@hinshawlaw.com
